By the Court,
Carey, J.:
The plaintiff in error at the August term of the district court of Albany county was indicted, tried and convicted, and sentenced to pay and forfeit to the United States the sum of three hundred dollars for neglecting to keep books as a brewer, as is required by law. A number of exceptions to the rulings of the court below were taken, and are assigned as error, but the only question relied upon by the plaintiff in error is, whether an indictment is the proper proceeding to recover the forfeiture to which the plaintiff in error will be subjected if the judg*250ment of the district court is permitted to stand. Section 19 of the act of June 6, 1872, Internal Revenue Laws, compilation of 1873, pages 103 and 104, provides that brewers, among other things, keep certain books. Section 21 of same act referring to section 19, provides that the failure and refusal to do, or cause to be done, any of the things required by law, shall subject the offender to the forfeiture of all the liquors, utensils, etc., used in making the same, and make him liable to a penalty not less than five hundred dollars, nor more than one thousand dollars, to be recovered with costs of suit, and such offender shall be guilty of a misdemeanor, and shall be imprisoned for a term not exceeding one year. An additional sentence of said section provides: “And any brewer who shall neglect to keep books, * * * shall, for every such neglect, forfeit and pay the sum of three hundred dollars.” It is admitted that it was under this sentence of the section that the plaintiff in error was indicted, tried and convicted, and sentenced to pay the forfeiture.
While we are of the opinion that under the said sections 19 and 21 it is a misdemeanor for a brewer to neglect to keep the books required by said section 19, we are also of the opinion that on conviction for such misdemeanor the punishment inflicted must be imprisonment for a term not exceeding one year, and that the penalties and forfeiture therein provided must be recovered, if at all, in civil actions: See section 179, page 124, Internal Revenue Compilation, 1873 (section 9 of act of July 13, 1866).
Judgment of the district court reversed, and case remanded for further proceedings.